Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
In the amendment filed 05/28/2021, the following has occurred: claims 1, 11, and 20 have been amended.  Now, claims 1-20 remain pending.
The previous rejections under 35 U.S.C. 112(b) and claim objections are withdrawn based on the amendments to the claims.

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: The primary reason that claims 1-20 distinguish over the prior art is the inclusion of the limitations of determining an attribute pattern of healthcare provider visit-related variables associated with professional services and healthcare items to be provided as part of the visit by selecting a subset of independent and dependent variables for calculating a value for the current provider visit based on historical visits, selecting the independent variables based on predictive power according to previous attribute patterns and according to a predicted monetary value and real monetary value having an optimal Sharpe ration, a minimum standard deviation, and an average approaching zero, and based upon a comparison of the previously generated and current attribute pattern, assigning a monetary value, a weight, or a priority to the current visit.  The closest prior art (Wachtell, US Patent Application Publication No. 2010/0312581, Lanning, US Patent Application Publication No. 2010/0114599, and Binns, US Patent Application Publication No. 2009/0048877) discloses analyzing previous and current healthcare provider information, determining an attribute pattern for a current visit, and assigning a monetary value, a weight, or a priority to the current visit based on the comparison. Additionally, Silver, Case Study: How to Apply Data Mining Techniques in a Healthcare Data Warehouse (cited 8/9/19 IDS) discloses applying statistical processing techniques to healthcare data to identify cost and revenue opportunities. However, the manner in which the attribute pattern is determined in the claims differentiates of the prior art.
Additionally, the claims recite generating and executing a fast query, optimized to perform subsequent attribute pattern queries on the determined attribute, on a stored data representation of the attribute query, to identity the match between previous and current attribute patterns.  As explained at page 11 of the specification, this optimized fast query enables more efficient subsequent information extraction from the attribute pattern.  This improves the operations of the computer system in the processing of the claimed attribute data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770. The examiner can normally be reached Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/               Primary Examiner, Art Unit 3626